Citation Nr: 1537825	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.
 
2. Entitlement to service connection for a bilateral knee disability, to include arthritis.
 
3. Entitlement to service connection for a low back disability, to include arthritis and degenerative disc disease.
 
4. Entitlement to service connection for a bilateral hip disability, to include arthritis.

5. Entitlement to service connection for bilateral bunions.
 
6. Entitlement to service connection for a disability of the right ankle

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for tinnitus.

9. Entitlement to service connection for neuropathy of the bilateral lower extremities.  

10. Entitlement to service connection for a left shoulder condition.  

11. Entitlement to service connection for sleep apnea.  

12. Whether the reduction from a 10 percent rating to a noncompensable rating for bilateral plantar fasciitis was proper.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) in Atlanta, Georgia.

The Veteran presented sworn testimony in support of his appeal for an increased disability rating for bilateral pes planus during a December 2011 hearing before the undersigned Veterans Law Judge.  Several of these issues were remanded by the Board in July 2012 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2012 remand, the Board sent the Veteran's claim for a higher rating for bilateral pes planus back to the AOJ so that it could first complete adjudication of an issue it deemed inextricably intertwined with an issue that was not then on appeal: the propriety of a rating reduction for service-connected bilateral plantar fasciitis.  

The RO had at that point already issued a rating decision and letter to the Veteran informing him of the proposed reduction.  Following the Board remand, it issued an August 2013 rating decision which enacted the reduction, lowering his rating for the plantar fasciitis to non-compensable on the grounds that a separate rating for this condition would by pyramiding, as the Veteran's painful feet were already considered by his 30 percent rating for pes planus.  In November 2013, the Veteran's representative sent a timely Notice of Disagreement with this rating decision.  To date, the RO has not issued a Statement of the Case (SOC) on this issue.  Appellate review was properly initiated and the RO was then obligated to furnish the Veteran an SOC, which must be accomplished on remand.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26 (2014); see Manlincon v. West, 12 Vet. App. 238 (1999).

As the Veteran's claim for a higher rating for bilateral pes planus is still inextricably intertwined with the rating reduction for plantar fasciitis, it must again be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Veteran's claims for service connection for bilateral hearing loss, tinnitus, neuropathy of the bilateral lower extremities, a left shoulder condition, and sleep apnea all must also be remanded for issuance of an SOC.  These claims were denied by the RO in a June 2015 rating decision.  The Veteran submitted a timely Notice of Disagreement in July 2015.  To date, an SOC has not been issued; this must be accomplished upon remand.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26 (2014).

Finally, following an April 2014 SOC concerning the denials of service connection for a bilateral knee disability, a low back disability, a bilateral hip disability, bilateral bunions, and a right ankle condition, the Veteran submitted an April 2014 VA Form 9 Substantive Appeal containing a request for a BVA hearing by videoconference for all of these issues.  To date, he has not been afforded this hearing and thus, remand is necessary so that one can be scheduled.   

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case addressing the following issues: entitlement to service connection for bilateral hearing loss, tinnitus, neuropathy of the bilateral lower extremities, a left shoulder condition, and sleep apnea; and whether the reduction from a 10 percent rating to a noncompensable rating for bilateral plantar fasciitis was proper.

In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to any of these issues and any benefit remains denied, the issue should be returned to the Board for appellate review.

2. Schedule the Veteran for a videoconference hearing before a VLJ at the RO regarding the claims for entitlement to service connection for a bilateral knee disability, a low back disability, a bilateral hip disability, bilateral bunions, and a right ankle condition.  After the Veteran has been afforded the opportunity for a hearing, these claims should be returned to the Board in accordance with appellate procedures.

3. After the development requested above has been completed, the RO should again review the Veteran's appeal as to his bilateral pes planus, taking into account the procedural status of the Veteran's service-connected plantar fasciitis.  Any further evidentiary development which becomes apparent should be performed at this time, such as further medical evidence regarding the relationship of the two disabilities in this particular Veteran, as indicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




